                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


TAMMY SICKINGER,

       Plaintiff,

     v.                                                                 Case No. 19-CV-1489


ANDREW M. SAUL,
Commissioner of Social Security,

       Defendant.


                                 DECISION AND ORDER


       Tammy Sickinger seeks judicial review of the final decision of the Appeals Council of

the Social Security Administration (Commissioner) denying her claim for disability insurance

benefits under the Social Security Act, 42 U.S.C. § 405(g). On January 7, 2019, an

Administrative Law Judge (ALJ) denied Sickinger’s claim at step five, concluding that

Sickinger retains sufficient residual functional capacity such that she “was capable of making

a successful adjustment to other work that existed in significant numbers in the national

economy.” R. 22. Sickinger subsequently sought judicial review. For the reasons set forth

below, the Commissioner’s decision will be remanded for further proceedings consistent with

this decision.

                                      BACKGROUND

       On November 3, 2015, Sickinger applied for disability insurance benefits. The claim

was denied initially and upon reconsideration. Thereafter, Sickinger filed a written request for

a hearing before an ALJ. R. 10. After receiving testimony both from Sickinger and a




          Case 1:19-cv-01489-SCD Filed 08/07/20 Page 1 of 9 Document 25
vocational expert (VE) and reviewing the medical record, the ALJ concluded that Sickinger

suffered from the severe impairments of chronic obstructive pulmonary disease, degenerative

disc disease of the lumbar spine, degenerative joint disease of the right shoulder, degenerative

joint disease of the left hip, and that she had a learning disorder and major depression with

features of generalized anxiety disorder. R. 13. The ALJ concluded that none of Sickinger’s

severe impairments medically met or equaled a listing. R. 14.

       Despite her severe impairments, the ALJ determined that Sickinger retained the

residual functional capacity (RFC) to perform light work with limitations. R. 16-17. Based on

Sickinger’s RFC, the VE opined that she could perform the occupations of cashier, office

helper, and assembler. R. 63. The VE then opined that these occupations exist in significant

numbers in the national economy. R. 63-66. The ALJ adopted the VE’s opinions as the basis

for her conclusion that significant numbers of jobs exist in the national economy suitable for

someone with Sickinger’s limitations, a conclusion that resulted in the denial of Sickinger’s

claim. R. 22. In this appeal, Sickinger challenges the reliability of the method the VE

employed in calculating that a significant number of positions exist for the occupations that

are suitable for someone with Sickinger’s RFC.

       As is common, the VE relied upon the Dictionary of Occupational Titles (DOT) in

determining which occupations are suitable for someone with Sickinger’s limitations.

However, the DOT does not publish data revealing the number of positions that exist in the

national economy for each occupation. To retrieve that information, the VE relied upon the

Department of Labor’s Selective Occupational Categories (SOC). R. 66. However, the SOC

provides data only in terms of categories into which the occupational titles, which are derived

from the DOT, are categorized. Accordingly, the VE must deduce the number of positions


                                               2

         Case 1:19-cv-01489-SCD Filed 08/07/20 Page 2 of 9 Document 25
available for a particular occupational title from the number of positions the SOC states are

available for a certain occupational category. Sickinger’s counsel objected to the VE’s

testimony, citing Chavez v. Berryhill, 895 F.3d 962, 964 (7th Cir. 2018). The ALJ indicated that

she would address the argument in the written decision, and Sickinger now renews her

challenge to the VE’s methodology.

                                           ANALYSIS

I.        Applicable Legal Standards

          The Commissioner’s final decision will be upheld “if the ALJ applied the correct legal

standards and supported [her] decision with substantial evidence.” Jelinek v. Astrue, 662 F.3d

805, 811 (7th Cir. 2011) (citing 42 U.S.C. § 405(g); Castile v. Astrue, 617 F.3d 923, 926 (7th

Cir. 2010); Terry v. Astrue, 580 F.3d 471, 475 (7th Cir. 2009)). Substantial evidence is not

conclusive evidence; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Schaaf v. Astrue, 602 F.3d 869, 874 (7th Cir. 2010) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)). Although a decision denying benefits need

not discuss every piece of evidence, remand is appropriate when an ALJ fails to provide

adequate support for the conclusions drawn. Jelinek, 662 F.3d at 811 (citing Villano v. Astrue,

556 F.3d 558, 562 (7th Cir. 2009)). The ALJ “must build an accurate and logical bridge from

the evidence to [her] conclusion[s].” Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000) (citing

Green v. Apfel, 204 F.3d 780, 781 (7th Cir. 2000); Groves v. Apfel, 148 F.3d 809, 811 (7th Cir.

1998)).

          The ALJ is also expected to follow the Social Security Administration’s rulings and

regulations. Failure to do so, unless the error is harmless, requires reversal. See Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire record, the court “does


                                                3

           Case 1:19-cv-01489-SCD Filed 08/07/20 Page 3 of 9 Document 25
not substitute its judgment for that of the Commissioner by reconsidering facts, reweighing

evidence, resolving conflicts in evidence, or deciding questions of credibility.” Estok v. Apfel,

152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the rationales offered

by the ALJ. Steele v. Barnhart, 290 F.3d 936, 941 (7th Cir. 2002) (citing SEC v. Chenery Corp.,

318 U.S. 80, 93–95 (1943); Johnson v. Apfel, 189 F.3d 561, 564 (7th Cir. 1999); and Sarchet v.

Chater, 78 F.3d 305, 307 (7th Cir. 1996)).

II.    Substantial evidence does not support the ALJ’s determination that significant
       numbers of jobs exist in the economy for someone with Sickinger’s limitations.

       Sickinger presents a single argument: as noted above, she argues that the ALJ failed to

ensure the accuracy and reliability of the vocational expert’s methodology in determining that

occupations suitable for someone with Sickinger’s limitations exist in significant numbers in

the national economy. She is correct.

       At step-five, an ALJ carries the burden in demonstrating with substantial evidence that

jobs exist in significant number suitable for someone with the claimant’s residual functional

capacity. Chavez v. Berryhill, 895 F.3d 962, 964 (7th Cir. 2018) (affirming that at step-five “the

agency [bears] the burden”). “In the context of job-number estimates, . . . the substantial

evidence standard requires the ALJ to ensure the approximation is the product of a reliable

method.” Chavez, 895 F.3d at 968 (citing Donahue v. Barnhart, 279 F.3d 441, 446 (7th Cir.

2002)). Here, the ALJ failed to appropriately ensure that the VE’s approximation was the

product of a reliable method.

       A.      Despite proper objection, ALJ failed to make an inquiry into the reliability
               of the VE’s method.

       “[A]n ALJ is entitled to accept the vocational expert’s conclusion,” unless the claimant

questions “the basis of the . . . conclusions.” Donahue, 279 F.3d at 446 (permitting “an


                                                4

         Case 1:19-cv-01489-SCD Filed 08/07/20 Page 4 of 9 Document 25
expert . . . to give a bottom line, provided that the underlying data and reasoning are available

on demand”). However, “[i]f the claimant challenges the reliability of a vocational expert's

opinions, the ALJ is required to make an inquiry similar to that of Federal Rule of Evidence

702 to find out whether the expert's conclusions are reliable.” Courtney v. Berryhill, 385 F.

Supp. 3d 761, 763 (W.D. Wis. 2018) (citing Donahue, 279 F.3d at 446).

       Here, Sickinger’s attorney “put in an objection with respect to the [job] estimates.” R.

68-69. Despite the explicit objection, the Commissioner claims that the objection was

insufficient to place the ALJ on notice of her duty to inquire into the reliability of the VE’s

opinions because “Plaintiff failed to identify specific issues that the ALJ should have

explored.” ECF No. 23 at 6. To the contrary, Sickinger did more than is necessary to impose

upon the ALJ a duty to “hold the VE to account for the reliability of his job-number

estimates.” Chavez, 895 F.3d at 970. In fact, counsel cited Chavez in his objection. R. 68.

       To require the ALJ to inquire into the reliability of the VE’s conclusions, “the claimant

does not need to make a formal objection;” rather, “[the claimant] need[] only to cross-

examine the expert and elicit statements that call into question the reliability of [the expert’s]

conclusions.” Courtney, 385 F. Supp. 3d at 763–64. Here, however, Sickinger went beyond,

making a formal objection and expressly tying the objection to the Chavez court’s criticism of

the equal distribution method with respect to the job-number estimates the VE here

propounded. R. 68. Further, the objection occurred after Sickinger’s attorney cross-examined

the VE specifically to call into question the basis, or lack thereof, for the VE’s opinions of job-

number estimates. Accordingly, I find that counsel’s objection was more than adequate to

alert the ALJ that he was raising the issue he now raises on appeal.




                                                5

         Case 1:19-cv-01489-SCD Filed 08/07/20 Page 5 of 9 Document 25
         Because Sickinger objected at the hearing, “the ALJ should make an inquiry (similar

though not necessarily identical to that of [Fed. Rule of Evidence] 702) to find out whether

the purported expert’s conclusions are reliable.” Id. Here, however, the ALJ made no inquiry.

After the objection, the ALJ examined the VE whether “any of the limitations presented in

the hypotheticals [are] not covered by the DOT.” R. 69. In response, the VE confirmed that

“[a]bsences are not covered, time off task would not be covered, specific, public, co-worker

contacts, supervisory contacts are not covered,” and that a sit-stand option is not covered. Id.

The VE then confirmed that his opinions on areas which the DOT does not cover were based

on his own experience. Id. Absent from the subsequent examination was any question or

response specific to the methodology the VE used in deducing from the numbers of jobs

available for a category the number of jobs available for a subset of that category.

         In response, the Commissioner argues that the ALJ need not explore the reliability of

the VE’s opinions because the VE had already adequately explained the reliability of his

opinions. ECF No. 23 at 5. In support, the Commissioner points to the VE’s testimony in

which he confirmed that he relied upon his experience and used “other factors such as the

typical jobs [he] observed in the economy as well as those jobs where there might be some

part time employment” to derive his job-number estimates. R. 67. Indeed, the Chavez court

instructs that “the VE could support the approximation by, for example, drawing on

knowledge of labor market conditions and occupational trends, gleaned from reviewing

relevant data sources or form placing workers in jobs.”1 Chavez, 895 F.3d at 969.


1
  The Administration relies upon the Chavez court’s comment that “[t]he VE, for example, could have drawn on his
past experience with the equal distribution method, knowledge of national or local job markets, or practical learning
from assisting people with locating jobs throughout the region, to offer an informed view of the reasonableness of
his estimates.” Chavez, 895 F.3d at 969. However, that comment appears specifically directed at the facts in Chavez
where, despite two methodologies producing widely divergent estimates, the VE chose to use the equal distribution
method without any reasoned basis.

                                                          6

           Case 1:19-cv-01489-SCD Filed 08/07/20 Page 6 of 9 Document 25
       However, the Commissioner misunderstands the degree of examination Chavez

requires and misconstrues the factual record. Chavez demands an in-depth examination to

ensure that conclusions have a “reasoned and principled basis.” Chavez, 895 F.3d at 969. The

inquiry should be “similar though not necessarily identical to that of Rule 702.” Id. Rule 702

largely codified the Daubert standard and permits expert testimony only if “the testimony is

based on sufficient facts or data; the testimony is the product of reliable principles and

methods; and the expert has reliably applied the principles and methods to the facts of the

case.” Fed. R. Evid. 702; see Donahue, 279 F.3d at 446 (recognizing that Rule 702 largely

codified the Daubert standard). Indeed, “[t]he ALJ needed to do more than just ask questions;

[the ALJ] needed to hold the VE to account for the reliability of his job-numbers estimates.”

Id. at 970.

       Here, the ALJ needed to explore the reliability of the “crosswalk” approach, which

appears to employ the equal distribution method. R. 68. Under the equal distribution method,

the VE divided the number of positions available for an occupational category by the number

of occupational titles that fall into that category to arrive at a figure that should represent the

number of positions available for a particular occupational title. R. 66-68. The equal

distribution method relies upon the premise that each occupational title within a particular

occupational category represents an equal number of positions available in the national

economy. Of course, that premise is what the Chavez court criticized. Chavez, 895 F.3d at 969

(“What most concerns us is that the method rests on an assumption about the relative

distribution of jobs within a broader grouping that lacks any empirical footing.”) For example,

one title could have 5,000 jobs in the economy, while another could have 250,000, and yet

they are essentially counted the same under the equal distribution method. The VE did not


                                                7

         Case 1:19-cv-01489-SCD Filed 08/07/20 Page 7 of 9 Document 25
explain how the use of this method would produce reliable estimates. Nor did the ALJ inquire

what past experiences of the VE convinced him of the reliability of his opinions here. Using

Rule 702 as a guidepost, there is an absence of testimony detailing the reliability of the

premises upon which the VE relied, as well as an absence of testimony detailing the reliability

of those premises to this case. Accordingly, because the VE’s testimony affords a court no

opportunity to review the reliability of the method the VE employed, the testimony he offered

as support is not sufficient to provide a “reasoned and principled basis.” Therefore, I find that

the ALJ erred by failing to examine the reliability of the methodology the VE employed to

produce job-number estimates.

       B.     The error was not harmless.

       The Commissioner contends that, even if the ALJ erred, remand is not warranted

because the error was harmless. An error is harmless only when a court can “predict with

great confidence that the result on remand would be the same.” Schomas v. Colvin, 732 F.3d

702, 707 (7th Cir. 2013). In a harmless error analysis, a court must prospectively “look at the

evidence in the record to see if [the court] can predict with great confidence what the result

on remand will be.” McKinzey v. Astrue, 641 F.3d 884, 892 (7th Cir. 2011).

       Here, the error occurred at step five, where the ALJ bears the burden of demonstrating

with substantial evidence that the claimant is not capable of performing any work. The ALJ

failed to meet the burden because the ALJ may rely upon a VE’s opinion only if that opinion

is the result of reliable methods. The absence of evidence detailing the unreliability or

reliability of the VE’s opinions precludes the predictability of the result on remand, and thus

I am not convinced the result on remand would be the same. This is true even if the VE




                                               8

         Case 1:19-cv-01489-SCD Filed 08/07/20 Page 8 of 9 Document 25
identified a large number of available jobs in the economy. As the Seventh Circuit held in

Chavez, errors like these are seldom harmless:

       We recognize that the VE identified three suitable jobs for Chavez and then
       estimated that, in total, nearly 500,000 of those jobs existed in today’s
       economy. The observation leads nowhere, however, as each of the VE’s job
       estimates was the product of the equal distribution method, and nothing in the
       administrative record allows us to conclude with any reliability that the
       estimates reasonably approximate the number of suitable jobs that exist for
       Chavez. The substantial evidence standard does not permit the shortcut, and
       too much is at stake for Chavez for us to take it. Her case must go back.

895 F.3d at 970.

                                      CONCLUSION

       The case is remanded to the Commissioner for further consideration of the vocational

expert’s methodology.

       SO ORDERED this 7th of August, 2020.




                                                     STEPHEN C. DRIES
                                                     United States Magistrate Judge




                                                 9

         Case 1:19-cv-01489-SCD Filed 08/07/20 Page 9 of 9 Document 25
